This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 RONNIE GOMEZ,

 3          Worker-Appellant,

 4 vs.                                                                         NO. 31,767

 5 WAL-MART STORES &
 6 AMERICAN HOME ASSURANCE
 7 COMPANY,

 8          Employer-Insurer-Appellees.


 9 APPEAL FROM THE WORKERS’ COMPENSATION ADMINISTRATION
10 Gregory D. Griego, Worker’s Compensation Judge

11 Ronnie Gomez
12 Los Lunas, NM

13 Pro se Appellant

14 Jeffrey Federspiel
15 McKinney, TX

16 for Appellees
1                           MEMORANDUM OPINION

2 GARCIA, Judge.

3       Summary dismissal was proposed for the reason stated in the notice of proposed

4 disposition. No memorandum opposing summary dismissal has been filed, and the

5 time for doing so has expired.

6       Dismissed.

7       IT IS SO ORDERED.

8
9                                       TIMOTHY L. GARCIA, Judge


10 WE CONCUR:



11
12 RODERICK T. KENNEDY, Judge



13
14 MICHAEL E. VIGIL, Judge




                                           2